SULLIVAN, J.:
Epitomized Opinion
Appropriation proceedings were brought before Judge Addams of the Insolvency Court of Cleveland, by the Cleveland Metropolitan Park Board against Charles and James Kettlewell. A judgment for $24,000 was pronounced upon the verdict of a jury as an assessment for compensation for this property sought to be appropriated for public uses. A motion for a new trial was then overruled. After the statutory period of six months the plaintiff prosecuted error proceedings without complying with the statute in such cases requiring a deposit of amount of the judgment with the court. The defendants in error (also defendants below) filed an answer in error setting forth that the default in the payment or deposit of aforesaid judgment to defendants in error or in the Insolvency Court left nothing for the Court of Appeals to consider upon review. Held:
1. In a proceeding to reverse a judgment or order it is proper for the defendant in error to answer to the petition in error, alleging such facts subsequent to the judgment or order, as are claimed to have the effect to waive the error complained of.
2. The failure to adhere to GC. 3697 is a bar to all rights accruing to the plaintiff in error with respect to the appropriations unless waived by the opposite party.
3. The court has no jurisdiction to decide a moot question, and where an event occurs which renders it impossible to grant any relief, it will dismiss the petition in error.